Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered November 7, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *140not against the weight of the evidence. Credibility issues were properly presented to the jury and we see no reason to disturb its findings. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.